DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 1/27/2021, the applicant has submitted an amendment, filed 6/28/2021, amending claims 27, 29, 33, 38-39, 41, 48-52, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of DIETZ et al. (US 2015/0332693) mandated by the latest amendments and for the reasons explained in the response to arguments.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented with each arguments presented in a given ¶, to be followed by one or more ¶’s of respective examiner’s responses.
Following a broad overview of the latest amendments on page 13, in the 2nd ¶ of that page the previous 35 U.S.C. 101 of last office action is discussed.
Due to the latest amendments the said rejection is now withdrawn. Furthermore the latest amendments also helped overcome the objections in the last office action.

Respectfully there appears to be a total misunderstanding of not only the specific rejection but also about the purpose of 112(b) rejections in general.
The arguments presented as an initial matter did not even address the rejection. The rejection was based on the fact that claim 27 appears to have two distinct and separate parts namely limitations 1-6 (which concern “first” and “second” “spectral band[s]”), and limitations 7-9 which are only about the “third” “spectral band” and “audio data”. These parts are totally decoupled from each other. And unfortunately the latest amendments (which were not even necessary as they were inherently implied), further enhance this decoupling. The choice of the word “disjoint” was intended to emphasize this decoupling of the claim parts which appeared to correspond to independent issues that were not simply tied to each other neither in the independent claims 27 and 48, and,  nor in any of their dependent claims. This made the claim rather incoherent.

In summary the rejection was about the fact that claim 29 requires “the parameter” to be obtained from a “second characteristic” when “the second characteristic being different from the first characteristic”. This is inconsistent with the parent claim 27 in which the “parameter” is obtained based on the “compensation values” which itself is obtained “using the first analysis result and the second analysis result”. Therefore since the “first” and the “second analysis result[s]” are already obtained using “the same first characteristic”, then the “parameter” is constrained to be based on “the same first characteristic” and CANNOT depend on “the second characteristic being different from the first characteristic” recited in claim 29.
Therefore the arguments presented such as “See specification as filed. The second characteristic is different from the first characteristic because the envelope, energy or power measure” “is different” (remarks page 14 2nd ¶), and/or the remaining arguments on page 15 are totally irrelevant to the rejection. It is granted that the disclosure does teach the quoted features, but corresponding to different conditions. However that does not solve the ambiguity pointed out above in the claim language.
nd ¶ of page 16 with statements like: “In other words, in the full-band core as outlined in Dietz, [0004], line 6, there are no second or third spectral bands. Next, Dietz discloses a “blind bandwidth extension scheme” “that is used for very low bitrates”.
Respectfully the part quoted from Dietz here were not used in the office action and are thus irrelevant. So to address the core issue of Dietz teaching the claim’s “analysis” and “compensation”, one must first view how the claim defines such operations. Basically the claim is silent on any specifics. The specification broadly defines “first” and “second analysis results” as: “can be a spectral flatness measure, a crest factor, a spectral tilt value or any other parametric data” (specification ¶ 0066). It is also silent on any specific analysis technique used in generating these “analysis results”. The office action simply mapped “first”, “second” “analysis results” to Dietz ¶ 0080 “energies” “from audio signal’s spectrum” “obtained using the respective coding 
As regards to the “second or third spectral bands”, the office action mapped the respective bands as follows (see Fig. 2): claim’s “first” “spectral band” was mapped to “from 0 to f stop, core1”, “second” “spectral band” was mapped to from “f stop, core1” to “f stop, BWE1”, and “third” “spectral band” was mapped to “f stop, BWE1” to “f stop, BWE2”. Therefore the argument above that “there are no second or third spectral bands” is incorrect.
On page 16 the 3rd ¶ it is recited: “The disclosures in Dietz that the Examiner discusses with respect to the analyzer, compensator, and parameter calculator of claim 27, as amended, relate to not the encoder but only the decoder. Therefore, the disclosures in Dietz are not pertinent to claim 27, as amended. A similar argument is provided on page  17 ¶ 1, where it is asserted: “none of the procedures in Dietz, Fig. 7C take place within an apparatus for encoding an audio signal but take place within a decoder and are therefore not pertinent”.
Whether the operations used in the office action are attributed to “encoder” and/or “decoder” has no relevance. What matters is if the processes of prior art mapped to specific claim elements are properly mapped; e.g., if “data” mapped from 
On page 16 ¶ before last it is asserted: “the Examiner cites Dietz. [0036] to show a core encoder and a parametric encoder” “The Examiner states that the parametric coding takes place from f stop, core1 to f stop.BWE1. This, however, is inconsistent with Dietz, [0036], line 9”.
According to Dietz ¶ 0036 lines 7+: “The audio signals spectral component above f stop, core1 are parametrically coded” “up to a frequency f stop, BWE2”. Therefore since this range comprises “f stop, BWE1”, the statement above is incorrect.
On page 17 the 2nd ¶ the last 5 lines it is asserted: “this core frequency range or first frequency band is never analyzed. Only the bandwidth extension band 66 before 
Respectfully to assert on one hand that in Dietz “core frequency range” “is never analyzed” and then to assert that “only” certain “bandwidth in that” range is “analyzed” is : 1) contradictory which makes the whole argument inconsistent and its conclusions invalid; 2) This also contradicts the contention above that “Dietz is silent regarding an analyzer” (remarks page 15 last ¶); i.e., how could there be no “analyzer” and yet it is acknowledged that “spectrum 164” and/or “spectrum 162” (examples of audio data) being “analyzed” “to provide” “energy E2” and “E1”? Finally all these certify implicitly the office action mapping of “first” and “second” “analysis result” to “energy” in “E1” and “E2” in Dietz.
On page 17 the 3rd ¶, lines 6+ it is asserted: “regarding the compensator” “The Examiner appears to map the first analysis result to E2, the second analysis result to E1, and the compensation value to the scaling factor “ “However the Examiner’s interpretation of the first analysis result is incorrect and, therefore, Dietz [0060] or Fig. 4 do not disclose a compensator configured for calculating a compensation value” “using the first analysis result”.

On page 17 the last ¶, it is asserted: “The Examiner would have to show a parameter that is calculated from the second audio data in the second spectral range and a separate compensation value”.
The examiner respectfully disagrees: “parameter” undefined in the claim is broadly defined as “is a gain value” (specification ¶ 0077, 2nd column lines 5-6). Therefore Dietz ¶ 0060 sentence 2 “change of the audio signal’s level” (gain value) “so as to compensate” (based on compensation value) “for the increased/reduced energy” or the change in energies attributed to the two different coding (i.e., “core” versus “parameter”) across the “switch” is a valid mapping.
On page 18 the second ¶ regarding the “third spectral band” it is asserted: “the Examiner again cites section Dietz, [0036], but once again using an incorrect index, since the parametric coding goes from f stop,core1 (rather than fstop,BWE1 as cited by the 
Respectfully this conclusion is incorrect. As stated above, the “third” “spectral band” was mapped to “f stop, BWE1” to “f stop, BWE2”, while “second” “spectral band” was mapped to from “f stop, core1” to “f stop, BWE1”. They are indeed distinct, and anything beyond f stop,core1 undergoes parametric coding.
The remainder of page 18 is a repetition of remarks that come before it without any more reasoning: e.g., “Dietz fails to disclose an analyzer for analyzing the first audio data” “Dietz does not disclose a compensator for determining a compensation value” “Dietz fails to disclose a parameter calculator for determining a parameter from the second audio data …” “Dietz fails to disclose anything with respect to a third spectral band”.
Respectfully all these are addressed above.
Page 19 provides a broad overview of the 103 rejections without any arguments specifically pertaining to the references used for those rejections, and the objections in the first action which were addressed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 51-52 recite an embodiment of the applicants' invention directed towards “a computer-readable medium having computer-readable code stored thereon”.  It is noted, however, the recitation of the medium in the specification is not exclusory with respect to non-statutory medium types as no specific and limiting definition of “computer-readable medium” is provided.  Thus, under the broadest reasonable interpretation, the full claim scope of "computer-readable medium" would include non-statutory mediums such as carrier waves.
As per the recent USPTO notice signed by director David Kappos on 1/26/2010:  “The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re 
The scope of “computer-readable medium” therefore includes signal-based mediums.  A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory.  Since the scope of “computer-readable medium" includes these non-statutory instances, claims 51-52 are directed to non-statutory subject matter.
The examiner suggests replacing the phrase “computer-readable medium” to “non-transitory computer readable medium”, which would exclude signal type embodiment and thereby overcome the 35 U.S.C. 101 rejection of the said claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claims 27 or 48, the steps associated with the “third spectral band” and its associated “third analysis result” are completely decoupled from those associated with the “first” and “second” “spectral band[s]”; i.e., the “first” and the “second” “analysis result[s]”, their “compensation” and its associated “parameter” are not in any way used in the limitations pertaining to the “third spectral band”. Indeed other than the fact that the “third audio data” associated with the “third spectral band” uses the same coding technique (i.e. “parameter coder”) as the “second spectral band”, there are no coupling between them. 
Therefore the claim appears to be comprised of two disconnected processes, one associated with the “first” and the “second” “spectral band[s]” and another associated with the “third” “spectral band”. As a result the claim could have been just limitations 1-6 or just limitations 7-9 without any difference for the limitations maintained. 
Furthermore the claims dependent on claim 27 also do not link these disjoint parts of their parent claim.

Regarding claims 28-47 and 49, as they do not obviate the problem noted in their parent claim 27, they are therefore rejected under similar rationale.

Regarding claim 29, the first limitation requires the “first” and the “second analysis result[s]” to both be determined using “the same first characteristic” associated with both the “first” and the “second audio data”. The second limitation on the other hand requires “the parameter” to be obtained from a “second characteristic” when “the second characteristic being different from the first characteristic”. 
This is inconsistent with how “parameter” is obtained; i.e., according to the parent claim 27, the “parameter” is obtained based on the “compensation value” which itself is obtained “using the first analysis result and the second analysis result”. Therefore since the “first” and the “second analysis result[s]” are already obtained using “the same first characteristic”, then the “parameter” is constrained to be based on “the same first characteristic” and CANNOT depend on “the second characteristic being different from the first characteristic”. The examiner interpreted the claim in light of its first limitation.

Regarding claims 50-52, as they do not alleviate the problem noted in their parent claim 48, they are thus rejected under similar rationale.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-33, 38, 40, 42,  44-46, 48-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DIETZ et al. (US 2015/0332693).
Regarding claim 27, DIETZ et al. do teach Apparatus for encoding an audio signal (Title, Abstract), 
comprising:
a core encoder configured for core encoding first audio data in a first spectral band (¶ 0036 lines 2+: “code a low frequency” “using a core coding” (core encoder used) “to” “low frequency portion” “from 0 to f stop,core1” (to a first spectral band audio data));
a parametric coder configured for parametrically coding second audio data in a second spectral band being different from the first spectral band (¶ 0036 lines 6+: “The audio signal’s” “above f stop,core1 are parametrically coded” (parametrically coding from e.g.  “f stop,core1” to “f stop, BWE1” (second spectral band audio data different from the first spectral band (Fig. 2))),
wherein the parametric coder comprises:
configured for analyzing the first audio data in the first spectral band to obtain a first analysis result and for analyzing the second audio data in the second spectral band to obtain a second analysis result (¶ 0080 lines 5-7: “energies” (first and second analysis results) “determined” (obtained) “from the audio signal’s spectrum as obtained using respective coding modes” (for e.g. “core coding” (for the first audio data) as well as the “parametrically coded” (second audio data)); i.e., see ¶ 0075 sentence 1: “code coding modes” “tend to code the audio signal with substantial spectrally constant energy preserving property from 0 frequency to the maximum core coding frequency f core” (“energy” (analysis result) of the first spectral band determined; ¶ 0080 second column lines 5+: “By energy determination” “the energy of the audio signal’s spectrum within the high frequency spectral band 66 is determined”  (e.g. the second spectral band “energy” (analysis result) is obtained));
a compensator configured for calculating a compensation value using the first analysis result and the second analysis result (¶ 0060 sentence 2: “The preliminary change of the audio signal’s level” (“level”=”energy” (analysis result ¶ 0060 line 15)), “i.e., an increase in case of 70 and 74, so as to compensate for the increased/reduced energy preserving property with which the audio signal is encoded before and after the respective switching instance A” (this uses “level” (analysis result) of the side before the “switching instance” (corresponding to the first spectral band audio) as well as the side after the “switching instance” (corresponding to the second spectral band audio) to 
and
a parameter calculator configured for calculating a parameter from the second audio data in the second spectral band using the compensation value (¶ 0060 sentence 2: “The preliminary change of the audio signal’s level” ( a parameter in the second and/or first audio data), “i.e., an increase in case of 70 and 74, so as to compensate” (using the compensation value) “for the increased/reduced energy preserving property with which the audio signal is encoded before and after the respective switching instance A”),
wherein the parametric coder is configured for parametrically coding third audio data in a third spectral band that is different from the first spectral band and the second spectral band (¶ 0036 lines 6+: “The audio signals” “above f stop,core1 are parametrically coded” (parametrically coding from e.g.  “f stop, BWE1” to “f stop, BWE2” (third spectral band audio data); the domain “f stop, BWE1” to “f stop, BWE2” (third spectral band) is clearly stop,core1” to “f stop, BWE1” (second spectral band) as well as  “0” to “f stop,core1” (the first spectral band));
wherein the analyzer is configured for analyzing the third audio data in the third spectral band to obtain a third analysis result (¶ 0080 lines 5-7: “energies” (third analysis result) “determined” (obtained) “from the audio signal’s spectrum as obtained using respective coding modes” (associated with the spectrum for which “parameter coding” is done; i.e., see Fig. 2 plot of energy versus frequency for   “f stop, BWE1”  to “f stop, BWE2” (third spectral band audio data));
wherein the parametric coder further comprises a compensation detector for detecting, using at least the third analysis result, whether the third spectral band is to be compensated or not (¶ 0059 lines 7-9: “In order to compensate” (determining whether compensation is required for) “for potential negative effects of this sudden reduction in energy preserving property in band 66” (third spectral band because according to ¶ 0054 line 7 “high-frequency spectral band 66” (i.e. it is within the third spectral band)), and
wherein the parameter calculator is configured to calculate a further parameter from the third audio data in the third spectral band without any compensation value, when the compensation detector detects that the third spectral band is not to be compensated (¶ 0059 sentence 1: “the energy preserving property of both coding modes adjoining  each other across switching instance A is, in case of 56, unequal to 0” 

Regarding claim 28, DIETZ et al. do teach apparatus of claim 27,
wherein the analyzer is configured to calculate, as the first analysis result, a first quantitative value, and as the second analysis result, a second quantitative value (¶ 0080 lines 5-7: “energies” (first and/or second analysis results) “determined” (obtained) “from the audio signal’s spectrum as obtained using the respective coding modes” (e.g. see Fig. 7c, “E1” and “E2”  (first and second quantitative values)),
wherein the compensator is configured to calculate a quantitative compensation value from the first quantitative value and from the second quantitative value (¶ 0060 sentence 2: “The preliminary change of the audio signal’s level i.e., an increase in case of 70 and 74, so as to compensate for the increased/reduced energy preserving property” (the change in energies in panels “70” to “74” in Fig. 4 (change in quantitative values) is used to determinative how to “compensate” (compensation value))), and
wherein the parameter calculator is configured for calculating a quantitative parameter using the quantitative compensation value (¶ 0060 sentence 2: “The preliminary change of the audio signal’s level i.e., an increase in case of 70 and 74, so as to compensate for the increased/reduced energy preserving property” (the change from 

Regarding claim 29, DIETZ et al. do teach apparatus of claim 27,
wherein the analyzer is configured to analyze a first characteristic of the first audio data in the first spectral band to obtain the first analysis result, and to analyze the same first characteristic of the second audio data in the second spectral band to obtain the second analysis result (¶ 0080 lines 5-7: “energies” (first and/or second analysis results associated respectively with the first and second spectral bands) “determined” (obtained) “from the audio signal’s spectrum as obtained using respective coding modes” (depend on “energy[y]” (same first characteristic in both the firs as well as the second audio)), and
wherein the parameter calculator is configured for calculating the parameter from the second audio data in the second spectral band by evaluating a second characteristic of the second audio data in the second spectral band, the second characteristic being different from the first characteristic (¶ 0060 sentence 2: “The preliminary change of the audio signal’s level” ( the parameter in the second and/or first audio data of the first and/or second spectral band respectively depends on “level” (“energy” (same characteristic in both the first and the second audio)), “i.e., an increase in case of 70 and 74, so as to compensate for the increased/reduced energy preserving 

Regarding claim 30, DIETZ et al. do teach apparatus of claim 29,
wherein the first characteristic is a spectral fine structure characteristic or an energy distribution characteristic within the first spectral band (¶ 0080 lines 5-7: “energies” (first and/or second analysis results) “determined” (obtained) “from the audio signal’s spectrum as obtained using respective coding modes” (depend on “energy[y]” for e.g. the first spectral band with frequency “from 0 to f stop,core1” (¶ 0036 and Fig. 2 which shows an energy distribution between “0” and f stop,core1” ), or
wherein the second characteristic is an envelope measure or an energy related measure or a power related measure of spectral values within the second spectral band (the ¶ 0080 and Fig. 2 “energy” (characteristic between “f stop,core1” to “f stop, BWE1” (second spectral band) is an energy related measure)).

Regarding claim 31, DIETZ et al. do teach apparatus of claim 27,
wherein the first spectral band and the second spectral band are mutually exclusive to each other (“from 0 to f stop,core1” (¶ 0036 and Fig. 2) or the first spectral band does not overlap (is mutually exclusive) with “f stop,core1” to “f stop, BWE1” (second spectral band)),
stop,core1” (¶ 0036 and Fig. 2 which shows an energy distribution between “0” and f stop,core1” (first spectral band)), and the second “energy[y]” (analysis result) solely depends on “f stop,core1” to “f stop, BWE1” (second spectral band)).

Regarding claim 32, DIETZ et al. do teach apparatus of claim 27,
wherein the audio signal comprises a time sequence of frames (Fig. 10 shows “previous frame” and a “current frame” (a plurality or time sequence of frames) used to describe the audio signal),
wherein the compensator is configured to calculate a current compensation value for a current frame using a previous compensation value for a previous frame (¶ 0094 lines 5+: “The evaluation 202” “comprise a calculation of intra-frame and intra-frame and inter-frame energy difference δintra, δinter of the analysis spectral band” (compensation values of e.g. the “current frame” (current frame) using a previous compensation value for the “previous frame” (previous frame))).

Regarding claim 33, DIETZ et al. do teach apparatus of claim 27,
wherein the parametric coder is configured for parametrically coding third audio data in the third spectral band (¶ 0036 lines 6+: “The audio signals” “above f stop,core1 are parametrically coded” (parametrically coding from e.g.  “f stop, BWE1” to “f stop, BWE2” (third spectral band audio data))),
wherein the third spectral band comprises higher frequencies than the second spectral band (As Fig. 2 shows  “f stop, BWE1”  to “f stop, BWE2” (third spectral band audio data) comprises of higher frequencies than “f stop,core1” to “f stop, BWE1” (the second spectral band)) , and
wherein the compensator is configured to use a third weighting value in calculating a compensation value for the third spectral band (¶ 0080 2nd column lines 11+: “A scale factor determiner then determines a scale factor” (a weight value) “for scaling” (for determining a compensation value) “spectrum 162” (for the second spectral band which occurs before the “mode” “switching”) “and for spectrum 164” (for the third spectral band)),
wherein the third weighting value is different from a second weighting value used for calculating a compensation value for the second spectral band (¶ 0080 2nd column lines 15+: “wherein the scale factor” (weight) “used for spectrum 164 lies” (the third spectral band) “for example, between 1 and E2/E1” “and the scale factor for the scaling 

Regarding claim 38, DIETZ et al. do teach apparatus of claim 27,
wherein the audio signal comprises a time-sequence of frames (Fig. 10 shows “previous frame” and a “current frame” (a plurality or time sequence of frames) used to describe the audio signal)
, and
wherein the analyzer is configured for analyzing first audio data in the first spectral band of a frame to obtain the first analysis result and for analyzing second audio data of the frame in the second spectral band to obtain a second analysis result for the frame ((¶ 0080 lines 5-7: “energies” (first and second analysis results) “determined” (obtained) “from the audio signal’s spectrum as obtained using respective coding modes” (for e.g. “core coding” (for the first audio data) as well as the “parametrically coded” (second audio data)); and these results are obtained within a “frame” (frame) because: ¶ 0048 sentence 1: “It is noted that the units at which the coding modes may change in time within the data stream may be " frames" of constant or even varying length”), 
wherein the compensator is configured for calculating a compensation value for the frame using the first analysis result for the frame and the second analysis result for 
and wherein the parameter calculator is configured for calculating the parameter from the second audio data in the second spectral band of the frame using the compensation value for the frame (¶ 0060 sentence 2: “The preliminary change of the audio signal’s level” ( a parameter in the second and/or first audio data, e.g. for the “frame” (¶ 0048))), “i.e., an increase in case of 70 and 74, so as to compensate” (using the compensation value) “for the increased/reduced energy preserving property with which the audio signal is encoded before and after the respective switching instance A”)     , or
wherein the parametric coder further comprises: the compensation detector for detecting, based on the first analysis result and the second analysis result, whether the parameter for the second spectral band of a frame is to be calculated either using the compensation value in a compensation situation or in a noncompensation situation.

Regarding claim 40, DIETZ et al. do teach apparatus of claim 27,
wherein the analyzer is configured to calculate a spectral flatness measure, a crest factor or a quotient of the spectral flatness measure and the crest factor for the first spectral band as the first analysis result, and to calculate a spectral flatness measure or a crest factor or a quotient of the spectral flatness measure and the crest factor for the second spectral band as the second analysis result, or
wherein the parameter calculator is configured to calculate, from the second audio data, a spectral envelope information or a gain factor (¶ 0121 last sentence: “For example, if the coding mode to which the switching instance takes place involves a guided bandwidth extension into the high-frequency spectral band 66” (in the second spectral band or audio data) “the encoder 30 could appropriately scale-up the information on the spectral envelope” (a spectral envelope information has been calculated) “concerning this high-frequency spectral band during the temporary time period”) , or
wherein the compensator is configured to calculate the compensation value so that, for a first difference between the first analysis result and the second analysis result, a first compensation value is obtained, and for a second difference between the first analysis result and the second analysis result, a second compensation value is calculated, wherein the first difference is greater than the 

Regarding claim 42, DIETZ et al. do teach apparatus of claim 27, further comprising:
a decoder for decoding encoded first audio data in the first spectral band to obtain encoded and decoded first audio data (¶ 0075 page 8 line 7 lines: “The decoder’ (decoder) “subjects the core coding data” (obtains encoded data) “to recover the audio signal” (and decoded data) “within core coding bandwidth, up to f core “ (associated with “core” “coding” (first audio data)),

to calculate the second analysis result from the second audio data from the audio signal input into the apparatus for encoding (¶ 0080 2nd column lines 6+: “the energy of the audio signals’ spectrum within the high frequency spectral band 66” (second spectral band “energy” (analysis result) is obtained from) “is determined” “from spectrum 162” (i.e., audio signal inputted for encoding)).

Regarding claim 44, DIETZ et al. do teach apparatus of claim 27,
wherein the core encoder is configured to encode the first audio data in a sequence of real valued spectra (¶ 0047 page 5 lines 1+: “core coding mode” (core encoding) “a spectral-line wise” (a sequence of real values spectra) “representation of transform of audio signal” (in e.g. the first audio data)),
wherein the analyzer is configured to calculate the first and the second analysis result from a sequence of power spectra (¶ 0080 2nd column 6+: “energy of the audio signal’s spectrum” (analysis results) “is determined” (calculated) “once from the 
wherein a power spectrum is calculated from the audio signal input into the apparatus for encoding or is derived from a real valued spectrum used by the core encoder (¶ 0047 lines 5+: “audio signal” (an audio input to the apparatus) “has been coded into data stream 34” “comprising” “a core coding mode” (that undergoes encoding) “a spectral line-wise representation” (has power spectrum) “of a transform of the audio signal” (calculated from “transform” of the said input audio)).

Regarding claim 45, DIETZ et al. do teach apparatus of claim 27,
wherein the core encoder is configured to core encode the audio signal at least in a core band extending until an enhancement start frequency (¶ 034 lines 8+: “full-band core coding” (core encoding) “in a third temporal portion 14” (i.e. as Fig. 1 shows comprises frequency of “0” to “f stop,BWE1” (an enhancement start frequency for the band between “0” and “f stop,BWE1”  )),
wherein the core band comprises the first spectral band and at least one further source band overlapping with the first spectral band (page 14 2nd column lines 13+: “the high-frequency spectral band overlaps” (overlapping a further source band) “with the effective coded bandwidth of both coding modes” (with e.g. the first spectral band which is core coded) “between which the switching at the switching instance takes stop,BWE1” (the core band) comprises of the range “0” to f stop, Core1” (first spectral band) and “0” to “f stop, BWE1” (one further source band overlapping the first spectral band)),
wherein the audio signal comprises an enhancement range extending from the enhancement start frequency until a maximum frequency, wherein the second spectral band and at least one further target band are included in the enhancement range, wherein the second spectral band and the further target band do not overlap with each other (As Fig. 1 shows the “full-band core” (the audio signal) comprises of the range from “f stop, BWE1” (the enhancement start frequency) to “f stop, Core2”  (a maximum frequency defining an enhancement range) which comprises of “f stop,core1” to “f stop, BWE1” (the second spectral band) and “f stop, BWE1”  to “f stop, BWE2” (a further target band not overlapping the second spectral band and included in the enhancement range)).

Regarding claim 46, DIETZ et al. do teach apparatus of claim 45,
wherein the enhancement start frequency is a cross-over frequency and a core encoded signal is band limited to the cross-over frequency (“f stop,BWE1” (the enhancement start frequency) is part of the band “f stop,core1” to “f stop, BWE1” (a core encoded signal in the case of “full-band core” and is band limited to it and “f stop,BWE1” is a cross over between bands undergone “BWE” above it versus those that don’t undergo “BWE” below it)), 

wherein the enhancement start frequency is an intelligent gap filling start frequency and a core encoded signal is band-limited to the maximum frequency being greater than the enhancement start frequency.

Regarding claim 48, DIETZ et al. do teach method for encoding an audio signal (Title, Abstract), 
comprising:
core encoding first audio data in a first spectral band (¶ 0036 lines 2+: “code a low frequency” “using a core coding” (core encoder used) “to” “low frequency portion” “from 0 to f stop,core1” (to a first spectral band audio data));
parametrically coding second audio data in a second spectral band being different from the first spectral band (¶ 0036 lines 6+: “The audio signal’s” “above f stop,core1 are parametrically coded” (parametrically coding from e.g.  “f stop,core1” to “f stop, BWE1” (second spectral band audio data different from the first spectral band (Fig. 2))),
wherein the parametrically coding comprises:
analyzing the first audio data in the first spectral band to obtain a first analysis result and analyzing the second audio data in the second spectral band to obtain a second analysis result (¶ 0080 lines 5-7: “energies” (first and second analysis results) “determined” (obtained) “from the audio signal’s spectrum as obtained using respective 
calculating a compensation value using the first analysis result and the second analysis result (¶ 0060 sentence 2: “The preliminary change of the audio signal’s level” (“level”=”energy” (analysis result ¶ 0060 line 15)), “i.e., an increase in case of 70 and 74, so as to compensate for the increased/reduced energy preserving property with which the audio signal is encoded before and after the respective switching instance A” (this uses “level” (analysis result) of the side before the “switching instance” (corresponding to the first spectral band audio) as well as the side after the “switching instance” (corresponding to the second spectral band audio) to determine if the “compensate[ion]” (compensation value) required; note that according to ¶ 0049 sentence 1: “switching from a coding mode having higher energy preserving property” (the “switching” implies e.g. going from core coding mode and its associated spectral 
and
calculating a parameter from the second audio data in the second spectral band using the compensation value (¶ 0060 sentence 2: “The preliminary change of the audio signal’s level” ( a parameter in the second and/or first audio data), “i.e., an increase in case of 70 and 74, so as to compensate” (using the compensation value) “for the increased/reduced energy preserving property with which the audio signal is encoded before and after the respective switching instance A”),
parametrically coding third audio data in a third spectral band that is different from the first spectral band and the second spectral band (¶ 0036 lines 6+: “The audio signals” “above f stop,core1 are parametrically coded” (parametrically coding from e.g.  “f stop, BWE1” to “f stop, BWE2” (third spectral band audio data);   the domain “f stop, BWE1” to “f stop, BWE2” (third spectral band) is clearly different from “f stop,core1” to “f stop, BWE1” (second spectral band) as well as  “0” to “f stop,core1” (the first spectral band));
analyzing the third audio data in the third spectral band to obtain a third analysis result (¶ 0080 lines 5-7: “energies” (third analysis result) “determined” (obtained) “from the audio signal’s spectrum as obtained using respective coding modes” (associated with the spectrum for which “parameter coding” is done; i.e., see Fig. 2 plot of energy versus frequency for   “f stop, BWE1”  to “f stop, BWE2” (third spectral band audio data));

calculating a further parameter from the third audio data in the third spectral band without any compensation value, when the step of detecting detects that the third spectral band is not to be compensated (¶ 0059 sentence 1: “the energy preserving property of both coding modes adjoining  each other across switching instance A is, in case of 56, unequal to 0” (“in case” this is not “unequal to” (i.e. it is equal) “0”) “In order to compensate” (then no “compensate[ion]” will take place, as a further parameter “0” implies no compensation value) “for potential negative effects”).

Regarding claim 49, DIETZ et al. do teach system for processing an audio signal, comprising:
an apparatus for encoding an audio signal of claim 27; and
a decoder for receiving an encoded audio signal comprising encoded first audio data in the first spectral band and a parameter representing second audio data in the second spectral band (¶ 0037 first sentence: “According to blind bandwidth extension, stop, Core1  to f stop, BWE1 from the core coding portion extending from 0 to f stop, Core1 without any additional side information contained in the data stream” (has received from “data stream” (encoded audio signal data from the encoder))  “in addition to the coding of the core coding's portion of the audio signal spectrum” (comprising “core coding” data which includes data from “0 to f stop, Core1” (first spectral band or first audio data); ¶ 0037 lines 13+: “In guided BWE, the audio signal is coded using the core coding mode as far as the spectral core coding portion extending from 0 to f stop, Core1 is concerned, but additional parametric side information” (a parameter representing second audio data) “data is provided so as to enable the decoding side” (sent to the decoder) “to estimate the audio signal spectrum beyond the crossover frequency f stop, Core1” ), 
and a further parameter representing third audio data in the third spectral band (¶ 0059 sentence 1: “the energy preserving property of both coding modes adjoining  each other across switching instance A is, in case of 56, unequal to 0” (“in case” this is not “unequal to” (i.e. it is equal) “0”) “In order to compensate” (then no “compensate[ion]” will take place, as a further parameter “0” implies no compensation value) “for potential negative effects” (in e.g. the 3rd spectral band which is located beyond the “switching” point)),
and the third spectral band using the parameter, the further parameter,  and decoded first audio data in the first spectral band (¶ 0047 2 sentences before last: “Guided BWE may, for example, involve SBR (spectral band replication) according to which the decoder 50” (the decoder) “obtains a fine structure of a bandwidth extension portion, extending” (performing spectral enhancement operation) “a core coding bandwidth” (a first spectral band audio data) “towards higher frequencies”(for the second and third spectral bands)  “from the audio signal as reconstructed” (to regenerate synthesized audio data) “from the core coding mode, with using parametric side information” (using all the parameters) “so as to shape the fine structure according to this parametric side information”).

Regarding claim 50, DIETZ et al. do teach method for processing an audio signal, comprising:
encoding an audio signal in accordance with claim 48: and
receiving an encoded audio signal comprising encoded first audio data in the first spectral band and a parameter representing second audio data in the second spectral band (¶ 0037 first sentence: “According to blind bandwidth extension, for example, a decoder” (decoder) “estimates in accordance with that blind BWE coding mode, the stop, Core1  to f stop, BWE1 from the core coding portion extending from 0 to f stop, Core1 without any additional side information contained in the data stream” (has received from “data stream” (encoded audio signal data from the encoder))  “in addition to the coding of the core coding's portion of the audio signal spectrum” (comprising “core coding” data which includes data from “0 to f stop, Core1” (first spectral band or first audio data); ¶ 0037 lines 13+: “In guided BWE, the audio signal is coded using the core coding mode as far as the spectral core coding portion extending from 0 to f stop, Core1 is concerned, but additional parametric side information” (a parameter representing second audio data) “data is provided so as to enable the decoding side” (sent to the decoder) “to estimate the audio signal spectrum beyond the crossover frequency f stop, Core1” ), 
and a further parameter representing third audio data in the third spectral band (¶ 0059 sentence 1: “the energy preserving property of both coding modes adjoining  each other across switching instance A is, in case of 56, unequal to 0” (“in case” this is not “unequal to” (i.e. it is equal) “0”) “In order to compensate” (then no “compensate[ion]” will take place, as a further parameter “0” implies no compensation value) “for potential negative effects” (in e.g. the 3rd spectral band which is located beyond the “switching” point)),
performing a spectral enhancement operation in order to regenerate synthesized audio data for the second spectral band and the third spectral band using the the further parameter,  and decoded first audio data in the first spectral band (¶ 0047 2 sentences before last: “Guided BWE may, for example, involve SBR (spectral band replication) according to which the decoder 50” (the decoder) “obtains a fine structure of a bandwidth extension portion, extending” (performing spectral enhancement operation) “a core coding bandwidth” (a first spectral band audio data) “towards higher frequencies”(for the second and third spectral bands)  “from the audio signal as reconstructed” (to regenerate synthesized audio data) “from the core coding mode, with using parametric side information” (using the parameters) “so as to shape the fine structure according to this parametric side information”).

Regarding claim 51, it corresponds to the steps of claim 48 when implemented on a non-transitory computer-readable storage medium and is therefore rejected under a similar rationale as claim 48 since DIETZ et al. does teach ¶ 0130 sentence 1:  “A further embodiment of the inventive methods is” “a computer-readable medium” “comprising” “computer program for performing” “the methods”.

Regarding claim 52, it corresponds to the steps of claim 50 when implemented on a non-transitory computer-readable medium and is therefore rejected under a similar rationale as claim 48 since DIETZ et al. does teach ¶ 0130 sentence 1:  “A further .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34-35, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIETZ et al..
Regarding claim 34, DIETZ et al. alternative embodiment does teach apparatus of claim 27, wherein the analyzer is configured to additionally calculate a tonal-to-noise ratio of the second audio data in the second spectral band (As Fig. 7c shows the ratios “E1/E2” and “E2/E1” (a tonal to noise ratio for the second audio data) is calculated, since one energy (“E2”) is associated with low frequency domain (e.g up to “f stop, Core1”  (tonal region)) and another energy (“E1”) corresponds to frequencies above “f stop, Core1” (non-tonal region)) , and
wherein the compensator is configured to calculate a compensation value dependent on the tonal-to-noise ratio of the second audio data so that a first compensation value is obtained for a first tonal-to-noise ratio or a nd column lines 15+: “wherein the scale factor” (a first compensation value) “used for spectrum 164 lies” “for example, between 1 and E2/E1” (based on a first tonal to noise ratio) “and the scale factor” (a second compensation value) “for the scaling performed on spectrum 162” “between 1 and E1/E2” (based on a second tonal to noise ratio which is different from the former and which clearly shows that for “E2”> “E1”, “E2/E1” (first tonal to noise ratio) is greater than “E1/E2” (second tonal to noise ratio), and clearly the range “between 1 and E2/E1” (first compensation value) does comprise of values greater than “between 1 and E1/E2” (second compensation value)).
DIETZ et al. alternative embodiment do not specifically disclose its “scale factor” (¶ 0080) to correspond to the “compensat[ion]” obtained in the main embodiment ¶ 0060 line 4+.
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the formalism of DIETZ et al. alternative embodiment pertaining to “scale factor” (¶ 0080) calculation into the “compensa[tion]” determination (¶ 0060) since the former is based on “energy preserving property” (abides by conversation of energy principle) of each band as disclosed in DIETZ et al. ¶ 0080 second column lines 4-5.

Regarding claim 35, DIETZ et al. main embodiment do not specifically disclose Apparatus of claim 27, wherein the parameter calculator is configured for calculating a non-compensated parameter from the second audio data and for combining the non-compensated parameter and the compensation value to obtain the parameter.
DIETZ et al. alternative embodiment do teach calculating a non-compensated parameter from the second audio data and for combining the non-compensated parameter and the compensation value to obtain the parameter (¶ 0080 sentence 2: “Here, the scale factor” (a non-compensated parameter) “used for scaling in the high-frequency spectral band 66” (determined for e.g. the second audio data) “is determined on the basis of energies”; ¶ 0072 2nd column lines 4+: “rescales” (combining) “the spectral values” (i.e., the “energy” “levels” (analysis results and consequently the compensation value or the parameter obtained from them)))  “of the spectral lines 112 associated with the various scale factor bands 114 in accordance with the associated scale factors” (with the non-compensated parameter); ¶ 0103 sentence 1: “energies” “determined” “[using] a summation over squares of the spectral values” (i.e., “spectral values” are used to determine “energy” (analysis results))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate “scale factor” computation of DIETZ et al. alternative embodiment into the “compensate[ion]” value determination 

Regarding claim 39, DIETZ et al. main embodiment do teach apparatus of claim 27,
wherein the compensation detector is configured to detect a compensation situation, when a difference between the first analysis result and the second analysis result has a predetermined characteristic, or when the second analysis result has a predetermined characteristic (¶ 0059 sentence 1-2: “the energy preserving property of both coding modes adjoining  each other across switching instance A is, in case of 56, unequal to 0” “In order to compensate” (the difference between the “energy” (analysis result) “across switching” (between the first and the second analysis results is compared against the number “0” (a predetermined characteristic) in order to determine whether or not “energy preserving” “compensate[ion]” (compensation)  is required)).
DIETZ et al. main embodiment do not specifically disclose:

wherein the compensator is configured to calculate the compensation value based on a quotient of the first analysis result and the second analysis result.
DIETZ et al. alternative embodiment do teach:
wherein the compensator is configured to calculate the compensation value based on a quotient of the first analysis result and the second analysis result (¶ 0080 2nd column lines 15+ (Fig. 7c): “wherein the scale factor” (a compensation value) “used for spectrum 164 lies” “for example, between 1 and E2/E1” (based on a quotient of the first and second analysis results calculated) “and the scale factor” “for the scaling performed on spectrum 162” “between 1 and E1/E2” (note that “E1” corresponds to the region to the right of the “switching” (i.e., the second analysis result), while “E2” corresponds to the region to the left of the “switching” (i.e., the first analysis result)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the formalism of DIETZ et al. alternative embodiment pertaining to “scale factor” (¶ 0080) calculation into the “compensa[tion]” determination (¶ 0060) since the former is based on “energy preserving property” (abides by conversation of energy principle) of each band as disclosed in DIETZ et al. ¶ 0080 second column lines 4-5.
s 36-37, 43, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIETZ et al. , and further in view of DISCH et al. (US 2015/0287417).
Regarding claim 36, DIETZ et al. do teach apparatus of claim 27,
further comprising an output interface for outputting core-encoded audio data in the first spectral band stop,core1” (to a first spectral band))  “data 134 to core decoding 138” which as Fig. 6D shows outputs it to the unit “140”).
DIETZ et al. do not specifically disclose its output interface for outputting the parameter.
DISCH et al. do teach an output interface for outputting the parameter (¶ 0277 last sentence: “the normalizer 1012” (an output interface) “then outputs”( for outputting) “a normalized energy” (a parameter for) “per reconstruction/scale factor band” (a spectral band)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of the “normalizer” “1012” of DISCH et al. into the “scale factor determiner” of DIETZ et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable DIETZ et al. to save having to repeat the “scale factor” calculations in its decoder.

Regarding claim 37, DIETZ et al. do not specifically disclose apparatus of claim 27,
wherein the compensator is configured to determine the compensation value by applying a psychoacoustic model, wherein the psychoacoustic model is configured to evaluate a psychoacoustic mismatch between the first audio data and the second audio data using the first analysis result and the second analysis result to obtain the compensation value.
DISCH et al. do teach:
wherein the compensator is configured to determine the compensation value by applying a psychoacoustic model, wherein the psychoacoustic model is configured to evaluate a psychoacoustic mismatch between the first audio data and the second audio data using the first analysis result and the second analysis result to obtain the compensation value (¶ 0279 lines 5+: “the adjacent bands” (e.g. the first and second spectral bands) “when the energy values” (1st and 2nd analysis values) “are not so much different” (are not mismatched) “or less different than defined by, for example, a threshold” (a mismatch gauge) “then a single” “normalized value” (compensation value) “for both bands is generated” (is determined); at least one of the “bands” is “band” “derived from the” “MDCT values” (¶ 0245) and “MDCT coefficients are quantized exploiting the psychoacoustic aspects of human hearing system” (¶ 0203 lines 5+: i.e., 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate matching of “energy” techniques of “energy” between “the adjacent bands” of DISCH et al. into the respective techniques of determining “compensate[ion]” of “energy” “before and after the respective switching” of DIETZ et al. ¶ 0060 lines 4-6 would enable the combined systems and their associated methods perform in combination as they do separately and to further enable DIETZ et al. to have results obtained based on “psychoacoustic aspects of human hearing system” as disclosed in DISCH et al. ¶ 0203.

Regarding claim 43, DIETZ et al. do teach apparatus of claim 27, further comprising:
wherein the analyzer is configured to calculate the first analysis result using the first audio data and stop,core1” (to the first spectral band audio data), which shares “f stop,core1” (one spectral line) with the frequency domain “f stop,core1” to “f stop, BWE1” (second spectral band));
and to calculate the second analysis result from the second audio data from the audio signal input into the apparatus for encoding (¶ 0080 lines 5-7: “energies” (second analysis results) “determined” (calculated) “from the audio signal’s spectrum as obtained using respective coding modes” (for e.g. the “parametrically coded” (second audio data) for encoding); ¶ 0080 second column lines 5+: “By energy determination” “the energy of the audio signal’s spectrum within the high frequency spectral band 66 is determined”  (e.g. the second spectral band “energy” (analysis result) is obtained)).
DIETZ et al. do not specifically disclose a patch simulator for simulating a patching result for the second spectral band, the patching result comprising at least one spectral line from the second spectral band included in a core encoded audio signal;
DISCH et al. do teach:
a patch simulator for simulating a patching result for the second spectral band, the patching result comprising at least one spectral line from the second spectral band included in a core encoded audio signal (¶ 0283 sentence 2: “Typically, the HF region is composed of multiple adjacent patches” (patching result obtained in “HF” (second spectral band)) “and each of these patches is sourced from band-pass (BP) regions of the LF spectrum” (comprising at least one spectral line “sourced” “from” “LF” (included 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “patching” for “BWE” techniques of DISCH et al. into the “BWE” (band width extension) techniques of DIETZ et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable DIETZ et al. to benefit “more faithful temporal reproduction of the signal” attributed to the “patching” technique of “BWE” as disclosed in DISCH et al. ¶ 0102 last and first sentences respectively.

Regarding claim 47, DIETZ et al.  alternative embodiment do teach apparatus of claim 27,
wherein the parameter calculator is configured
to calculate a gain factor for the second spectral band based on the second audio data in the second spectral band (¶ 0097 lines 1+: “the smoothing factor αsmooth may, however, also take into account the sign” (determine a gain factor) “of the maximally valued one of the difference values δ intra and δ inter”; these are calculated for “analysis spectral band” (second spectral band) according to ¶ 0094 line 5 and shown in Fig. 10),
a compensation value( ¶ 0096 lines 1-3: “the calculated energy parameters resulting from the evaluation in step 202 are used to determine the smoothing factor αsmooth” (a damping factor as a compensation value calculated based on) which the “step 202” according to ¶ 0094 lines 5+ “The evaluation 202” “comprise a calculation of the intra-frame and inter-frame energy differences δ intra , δ inter” (which depend on “E analysis,2” and “E analysis,1” (data in)) “of the analysis spectral band” (second spectral band) ) , and
to multiply the gain factor for the band by the damping factor to obtain a compensated gain factor as the parameter (¶ 0097 lines 1+: “the smoothing factor αsmooth “ (the damping factor) “may, however, also take into account the sign” (is multiplied by the “sign”(the gain factor) to determine the final compensation value (the parameter)) “of the maximally valued one of the difference values δ intra and δ inter”);
  wherein the apparatus further comprises an output interface for outputting core-encoded audio data in the first spectral band stop,core1” (to a first spectral band))  “data 134 to core decoding 138” which as Fig. 6D shows outputs it to the unit “140”).

It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the formalism of DIETZ et al. alternative embodiment pertaining to “scale factor” (¶ 0080) calculation into the “compensa[tion]” determination (¶ 0060) since the former is based on “energy preserving property” (abides by conversation of energy principle) of each band as disclosed in DIETZ et al. ¶ 0080 second column lines 4-5.
DIETZ et al. do not specifically disclose its output interface for outputting the compensated gain factor as the parameter.
DISCH et al. do teach an output interface for outputting the compensated gain factor as the parameter (¶ 0277 last sentence: “the normalizer 1012” (an output interface) “then outputs a normalized energy” (a parameter for) “per reconstruction/scale factor band” (a spectral band energy gain compensation)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of the “normalizer” “1012” of DISCH et al. into the “scale factor determiner” of DIETZ et al. would enable the combined systems and their associated methods to perform in .

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIETZ et al., and further in view of Chebiyyam et al. (US 2016/0372127).
Regarding claim 41, DIETZ et al. do not specifically disclose apparatus of claim 40,
wherein the analyzer is configured to calculate a spectral tilt from the second audio data,
wherein the analyzer is configured to examine whether there is a tonal component close to a border of the second spectral band, and
wherein a compensation detector of the parametric coder is configured to determine that the parameter is to be calculated using the compensation value only when the spectral tilt is below a predetermined threshold, or when the spectral tilt is above a predetermined threshold and the examination has determined that there exists a tonal component close to the border.
Chebiyyam et al. do teach:
wherein the analyzer is configured to calculate a spectral tilt from the second audio data (¶ 0030 line 10+: “For example, the encoder” (analyzer) “may determine that the frame 136” “satisfies a spectral tilt threshold” (to determine if “136” (second audio data or spectral band) has spectral tilt)),

wherein the compensation detector of the parametric coder is configured to determine that the parameter is to be calculated using the compensation value only when the spectral tilt is below a predetermined threshold, or when the spectral tilt is above a predetermined threshold and the examination has determined that there exists a tonal component close to the border (¶ 0073 last 8 lines: “estimation and compensation of gain parameters” (determining a parameter based on compensation) “following the first seed value mismatch” (following a mismatch across frames based on a “seed” value), where the ”seed” for each “frame” is obtained according to  ¶ 0030 line 6+: “determine the seed value” “in response to determining that the frame” “satisfies a criterion”  “For example, the encoder” “may determine that the frame 136” “satisfies a spectral tilt threshold” (based on spectral tilt is abiding by a predetermined threshold between the “frame 136” which is “speech” (a tonal component at the entire “frame” 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the “spectral tilt” calculations in determining “mismatch” between encoding mode switching boundaries of Chebiyyam et al. into the “compensate[ion]” across “switching” coding modes of DIETZ et al. (¶ 0059-60) would enable the combined systems and their associated methods to perform in combination as they do separately and in particular tailor its methods to alleviating “mismatch” that occurs in modes switches occurring between “speech” and “music” as described in Chebiyyam et al. ¶ 0030 and 73.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/Farzad Kazeminezhad/
Art Unit 2657
July 31st 2021.